DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal Brief filed on 06/13/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (U.S. Publication No. 2007/0255355) in view of Li (U.S Publication No. 2017/0340386).   

In regards to Claims 5 and 9, Altshuler teaches a light emitting device and method of cosmetically treating skin tissue; the light emitting device having a housing; (Para 45 -46, Fig 4) the housing having a cavity (Fig.4 #34a - cavity), the cavity being open on one end, a plurality of depending side walls beginning at the open end and extending to a closed bottom wall, wherein the closed bottom wall includes a light source which emits heat and projects light from the closed bottom wall to and out the open end (Fig. 4 #34a– cavity,  Radiation source 12 to 26 to bottom of cavity at window 28,  Para 78 – source can be any suitable light source/laser, Para 55-57, skin enters cavity for therapy);  
a solid transparent member mounted within the cavity, the member having two opposed faces and a plurality of side walls joining the two opposed faces; the member being positioned in the cavity distally of the light source (Fig 4, #28, Sapphire block window, Para 56, #28 distal to light source #26); 
whereby, upon activation of the light source, heat is emitted from the light source, the skin tissue being cooled by the cooled solid transparent member (Fig 9, Para 69).  
	Altshuler fails to teach a collar mounted on and surrounding the plurality of side walls of the solid transparent member; the collar being constructed of a thermally conductive material 
 a cooling source operatively connected to the collar, the cooling source cooling the collar and the surrounded solid transparent member.
	Li teaches a collar mounted on and surrounding the plurality of side walls of the solid transparent member (Fig 2, transparent member #6, collar #1, Para 32) the collar being constructed of a thermally conductive material (Fig 2, Collar #1 Para 32, collar is cooling piece that dissipates the heat);
 a cooling source operatively connected to the collar, the cooling source cooling the collar and the surrounded solid transparent member (Para 32, water port provides a cooling source along with a heat sink 2); 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the photo-treatment Device as taught by Altshuler with a collar mounted on and surrounding the plurality of side walls of the solid transparent member; the collar being constructed of a thermally conductive material a cooling source operatively connected to the collar, the cooling source cooling the collar and the surrounded solid transparent member as taught by Li, since such a modification would provide the predictable result of increasing the efficiency of heat dissipation and thermal cooling for laser treatment on the skin.  

In regards to Claim 6, Altshuler in view of LI teaches wherein the light source is one or more arrays of laser diodes (Para 78-80, laser diodes utilized as light source).

In regards to Claim 7, Altshuler in view of Li teaches wherein the cooling source is a cooled fluid, the collar including passages through which the cooled fluid enters and leaves the collar (Altshuler Figs 9, Para 69 – cooling plate 110 is collar, cooling fluid ports 112 and 114).

In regards to Claim 8, Altshuler in view of Li fails to teach the cooling source is a thermoelectric cooling device, the thermoelectric cooling device being mounted between the solid transparent member and the surrounding collar, further comprising one or more passages in the collar through which cooling fluid enters and leaves the collar.  
Li teaches the cooling source is a thermoelectric cooling device, the thermoelectric cooling device being mounted between the solid transparent member and the surrounding collar, further comprising one or more passages in the collar through which cooling fluid enters and leaves the collar (Para 32, Fig 2, #1 – cooling collar, #6 – transparent window, #7 – Chilling plate, water port – 12).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the photo-treatment Device as taught by Altshuler the cooling source is a thermoelectric cooling device, the thermoelectric cooling device being mounted between the solid transparent member and the surrounding collar, further comprising one or more passages in the collar through which cooling fluid enters and leaves the collar as taught by Li, since such a modification would provide the predictable result of increasing the efficiency of heat dissipation and thermal cooling for laser treatment on the skin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792